Opinion issued September 6, 2012




                                    In The
                             Court of Appeals
                                   For The
                         First District of Texas

                            NO. 01–11–00755–CV
                                  ____________

               PATRICK OLAJIDE AKINWAMIDE, Appellant

                                       V.

     TRANSPORTATION INSURANCE COMPANY, CNA INSURANCE
     COMPANY, & AUTOMATIC DATA PROCESSING, INC., Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 1997-48526


                         MEMORANDUM OPINION

      This is an attempted appeal from the denial of a motion to vacate a final

judgment signed on August 9, 2000. Because we lack jurisdiction, we dismiss the

appeal.
      Appellant has filed five appeals, four of which were filed prior to the appeal

presently before this Court, all related to two unsuccessful lawsuits to recover on a

workers’ compensation claim. Appellant first attempted to appeal an order signed

April 26, 1998, which denied appellant’s motion to try his case under the common

law in the first lawsuit. Akinwamide v. Transp. Ins. Co., No. 14-99-00580-CV,

1999 WL 816142, at *1 (Tex. App.—Houston [14th Dist.] Oct. 14, 1999, no pet.)

(not designated for publication). The Fourteenth Court of Appeals dismissed the

appeal because it did not have jurisdiction to consider an appeal from an

interlocutory order. Id. Appellant then appealed an April 2002 order granting

summary judgment to appellees Automatic Data Processing, Inc., Transportation

Insurance Co., and CNA Insurance Co. in the second lawsuit. Akinwamide v.

Transp. Ins. Co., No. 14-02-00582-CV, 2003 WL 21025885, at *1 (Tex. App.—

Houston [14th Dist.] May 8, 2003, pet. denied). The Fourteenth Court of Appeals

affirmed the trial court’s order granting summary judgment for appellees. Id. at *4.

Subsequently, appellant appealed a jury verdict and judgment in the first lawsuit.

Akinwamide v. Transp. Ins. Co., 147 S.W.3d 623, 624 (Tex. App.—Corpus Christi

2004, no pet.). The Thirteenth Court of Appeals affirmed the jury finding and

judgment of the trial court. Id. at 628. Finally, appellant filed a bill of review in

March 2004 in an attempt to set aside the final judgment rendered against him in the


                                         2
first lawsuit. Akinwamide v. Transp. Ins. Co., No. 14-06-01054-CV, 2008 WL
660303, at *1 (Tex. App.—Houston [14th Dist.] Mar. 11, 2008, pet. denied). The

Fourteenth Court dismissed appellant’s bill of review. Id. at *5.

      Appellant’s fifth and present appeal challenges the trial court’s denial of

appellant’s motion to vacate the judgment in the first lawsuit. 1 Appellant’s motion

to vacate was filed June 21, 2010. This Court is without jurisdiction to review a

motion to vacate filed in the trial court after that court’s plenary power has expired.

Clewis v. Safeco Ins. Co. of Am., 287 S.W.3d 197, 203 (Tex. App.—Fort Worth

2009, no pet.); Shackelford v. Barton, 156 S.W.3d 604, 607 (Tex. App.—Tyler

2004, pet. denied). A trial court retains jurisdiction over a case for a minimum of

thirty days after signing a final judgment. See DeGroot v. DeGroot, 260 S.W.3d
658, 662 (Tex. App.—Dallas 2008, no pet.). A trial court’s plenary power may be

extended by timely filing an appropriate post-judgment motion within the initial

thirty day period, which will extend the time period up to an additional seventy-five

days. Id.

      Here, the trial court entered its final judgment on August 9, 2000.

Appellant’s motion to vacate was filed in the trial court on June 21, 2010, nearly ten


1
      The record is unclear regarding whether a timely notice of appeal from the
      trial court’s denial of appellant’s motion to vacate was filed. However, for
      the reasons contained herein, this Court lacks jurisdiction over appellant’s
      appeal regardless of whether appellant timely filed a notice of appeal.
                                          3
years after the final judgment.     The trial court’s plenary power to vacate the

judgment had therefore expired well before appellant filed his motion to vacate.

Appellant himself recognizes in his filings with this Court that the trial court denied

the motion to vacate because it was without plenary power to grant such a motion.

      On June 13, 2012, the Court notified the parties of its intent to dismiss the

appeal for want of jurisdiction unless appellant filed a response demonstrating this

court’s jurisdiction. See TEX. R. APP. P. 42.3(a). Appellant filed a response, but it

does not show grounds for continuing the appeal.

      In his response, appellant contends that the trial court did not have

jurisdiction to render the final judgment and therefore the judgment was void and

the trial court’s plenary power has not expired. Appellant proceeded to trial on the

claims in his original petition regarding an adverse ruling and decision by the

Industrial Accident Board of the Texas Workers’ Compensation Commission

(IAB). Appellant now asserts that he voluntarily dismissed or non-suited, by way

of a first amended original petition which contained alternative pleadings, the

claims contained in his original petition, and therefore the trial court’s final

judgment which resolved the claims in his original petition was void.

      Generally, a judgment must be supported by the pleadings, and if not so

supported, is void. State v. Estate of Brown, 802 S.W.2d 898, 900 (Tex. App.—San


                                          4
Antonio 1991, no writ). However, when a petition is pleaded in the alternative, the

claims contained in previous petitions are not waived. Gen. Elec. Co. v. Ducane

Heating Corp., 561 S.W.2d 47, 49–50 (Tex. Civ. App.—Houston [14th Dist.] 1978,

no writ). Thus, filing an amended petition that consists of alternative pleadings

does not constitute an admission by the party that there are no other claims pending

before the court. Id. at 49–50.

      Appellant incorrectly states that his amended petition voluntarily dismissed

his appeal of the adverse ruling and decision of the IAB because that claim was

omitted from the amended petition. See id. at 49–50. Appellant is therefore also

incorrect in his assertion that the trial court was without jurisdiction to render the

final judgment in the first lawsuit.    See id. at 49–50.     The petition appellant

references in making these statements is entitled, “Plaintiff’s First Amended

Original Petition Alternative Pleadings.”       Additionally, within the petition,

appellant’s own pleadings include the following language, “if necessary and in the

alternative.” By pleading in the alternative, appellant’s amended petition did not

dismiss the IAB issue but rather added alternative pleadings to that original claim.

See id. at 49–50. Therefore, the trial court did have jurisdiction to enter the final

judgment on August 9, 2000 and did not have plenary power over the judgment




                                          5
when appellant filed his motion to vacate nearly ten years after the judgment was

signed.

      The trial court’s final judgment is not void and the trial court did not have

plenary power over the judgment when appellant filed his motion to vacate.

Therefore, we do not have jurisdiction over this appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                          6